Case 4:16-cr-00358-LGW-CLR Document 104 Filed 10/08/20 Page 1 of 4



                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By casbell at 1:04 pm, Oct 08, 2020
Case 4:16-cr-00358-LGW-CLR Document 104 Filed 10/08/20 Page 2 of 4
Case 4:16-cr-00358-LGW-CLR Document 104 Filed 10/08/20 Page 3 of 4
Case 4:16-cr-00358-LGW-CLR Document 104 Filed 10/08/20 Page 4 of 4
